DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
Claims 1, 4-7, 10, 12, 15, 18, and 20 are pending.  Claims 1, 4-6, 12, and 15 have been amended.  Claims 2-3, 8-9, 11, 13-14, 16-17, and 19 remain cancelled.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.  Applicants’ representative asserts that claims 1, 4-7, 10, 12, 15, 18, and 20 rejection under 35 USC 101 are not directed to non-statutory subject matter.  The Applicant’s representative argues the claims as amended do not include any recitation of a judicial exception under Step 2A-prong 1 such as a fundamental economic transaction (see Remarks – 10/24/22, pg. 7).  Rather, the Applicant’s representative argues that the amended claims are directed to systems and methods that employ improved graphical user interfaces via the causation of display devices displaying different elements (see Remarks, pg. 7).  The Examiner respectfully disagrees.  The claims recite limitations directed to a certain method of organizing human activity such as “a bonus game that can be bid on during a game bidding sequence”, “a player indication for a bidding player, a verified amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence, and the bidding time remaining for the bonus game bidding sequence”, and “an indication of a winning bidding player for the bonus game and a winning bid amount of a winning player bid transferred from a player bidding funds account of the winning bidding player to a player account of a selling player of the bonus game”.  Specifically, these limitations are for managing a bonus game bidding sequence is analogous to a fundament economic principle or practices, commercial legal actions, and managing personal behavior or relationships or interactions between people (see MPEP 2106.04(a)(2) II).  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1.  The remaining limitations merely invoke the use of highly-generalized computer components to implement the abstract idea, extra solution activity (e.g., displaying information associated with a bonus game that can be bid on during a bonus game sequence), and a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s arguments are not persuasive and the rejection has been maintained below.
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitations at line 2-5 recites “cause the processor to ,, cause a display, by the display devices” contains an additional ‘,’ which should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 10, 12, 15, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to grouping of abstract idea without significantly more. The claims recites limitations to a grouping of abstract ideas, such as “a bonus game that can be bid on during a bonus game bidding sequence,” – certain method of organizing human activity;  “a player indication for a bidding player, a verified amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence, and bidding time remaining for the bonus game bidding sequence” – certain method of organizing human activity; “an indication of a winning bidding player for the bonus game and a winning bid amount of a winning player bid transferred from a player bidding funds account of the winning bidding player to a player account of the winning bidding player to a player to a player account of a selling player of the bonus game. ” –certain method of organizing human activity.  For at least these reasons, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “cause a display, by display devices of electronic gaming machines, of information in service windows displayed by the display devices”, “the information comprising a minimum amount of a bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game”, “cause a display, by the display devices, of bidding information in the service windows displayed by the display devices,  and “cause a display, by the display devices, of winning bidding information in the service windows displayed by the display devices,” amounts to mere extra-solution activity to display information related to the abstract idea and/or a technological environment to perform the abstract idea (see MPEP 2106.05(g) and (h)).  Furthermore,  the remaining limitations such as “a processor”, “a memory device storing a plurality of instructions that, when executed by the processor, cause the processor to:”, and “communicate data that results in a display, by a display device, to the bidding player of a play of the bonus game and any bonus awards resulting therefrom” amount to mere instructions to invoke a computer as a tool to implement the abstract idea, extra-solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the claims are not found to integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a processor”, “a memory device storing a plurality of instructions, that, when executed by the processor, cause the processor to:” and “a display device” recite basic components of a computer which when viewed individually and/or as a combination of elements does not amount to an inventive concept.  As held in Alice v. CLS, these additional elements amount to mere instructions to invoke a computer a tool to implement the abstract idea and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims do not amount significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiden et al. (US 2010/0130276 A1) and Preisach (US 2010/0041470 A1).
Regarding claim 1, Fiden discloses a gaming system comprising: a processor (see Fiden, CPU 200 of Fig. 2, 0032); and a memory device storing a plurality of instructions that, when executed by the processor (see Fiden, memory 202 of Fig. 2, 0032), cause the processor to: cause a display, by display devices of the electronic gaming machines, of information in service windows displayed by the display devices, the information associated with a bonus game that can be bid on during a bonus game bidding sequence (see Fiden, Fig. 6-8; 0049-0050), 
cause a display, by the display devices, of bidding information in the service windows displayed by the display devices, the bidding information comprising a player indication for a bidding player, an amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence, and bidding time remaining for the bonus game bidding sequence (see Fiden, auction screen 700 and timer 706 of Fig. 7, 0050-0051);
cause a display, by the display devices, of winning bidding information in the service windows displayed by the display devices, the winning bidding information comprising an indication of a winning bidding player for the bonus game and a winning bid amount of a winning player bid transferred from a player bidding funds account of the winning bidding player to a player account of a selling player of the bonus game (see Fiden, Fig. 7-9, 0050-0053, wherein congratulatory screen 800 shows the winning auction amount to be deducted as well as a play button to begin playing the won bonus game; wherein the server displays a congratulatory screen 900 for the player who sold the bonus game).  
Furthermore, Fiden teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one of ordinary skill in the art at the time of the invention to display the information comprising a minimum amount of bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game since it would only depend on the intended use of the system and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ 2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of awards associated with a bonus game does not alter the functional relationship of the bonus game used in a bonus game bidding sequence.  Mere support by the substrate for the printed matter is not the kind of functional of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., the information comprising a minimum amount of bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game) and the substrate (e.g., display device of a bonus game associated with a bonus game bidding sequence).  Moreover, Fiden discloses an amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence (see Fiden, Fig. 7, 0050-0056) )it is silent with respect to a verified amount of a player bid.
Preisach teach a casino gaming exchange market for sale or auction of game awards and items (see Preisach, Fig. 9-10, 0439, 0441).  Specifically, Preisach teach a process to receive a player indication for a bidding player, a verified amount of a player bid by the bidding player (see Preisach, step 1116 and 1118 of Fig. 11, 0442, wherein the monitoring whether the account falls below the specified amount  and withdraw the offer is analogous to a verification of the bid).  One would have been motivated to incorporate the teachings of Preisach to use known techniques to yield the predictable result of providing an escrow to ensure that the parties will be able to complete the transaction.  Therefore, it would have been obvious to one of ordinary in the art at the time of filing the application to have a verified amount of a player bid by the bidding player.
Regarding claim 4, the combination of Fiden and Preisach teach the gaming Claim 1.  Fiden further teach wherein the plurality of instructions, when executed by the processor, cause the processor to, cause a display, by the display devices, of information regarding a player selected term for the sale of the bonus game in the service windows displayed by the display devices (see Fiden, Figs. 4-6, 0046-0050, 0055-0057, wherein the player selected term is to provide a minimum amount for the auction). 
Regarding claim 5, the combination of Fiden and Preisach teach the gaming system of claim 4, wherein the player selected term is a minimum price that the selling player is willing to sell the bonus game (see Fiden, 0057, wherein the player selected term is a minimum amount).
Regarding claim 6, the combination of Fiden and Preisach teach the gaming system of Claim 1, wherein the bidding time remaining for the bonus game bidding sequence is based on a predetermined period of time for the bonus game bidding sequence (see Fiden, Fig. 7, 0050-0051, wherein the timer 706 displays a predetermined period of time remaining for the bonus game bidding sequence).
Regarding claim 7, the combination of Fiden and Preisach teach the gaming system of Claim 1.  Although, Fiden further teach the player bid data represents player identification, the amount of the player bid, and a bonus game bidding sequence identification on respective game machines via the auction screen (see Fiden, auction information 702 of Fig. 7, 0050-0051, 0053-0054) it is silent as to wherein the player indication comprises an electronic gaming identification.  However, Fiden teach that providing a game record including data which identifies the current wager game terminal for tracking requests made by the player associated with the game assets (see Fiden, Fig. 3, 0038, 0040).  One would have been motivated to incorporate the teachings of Fiden’s game record representing an electronic gaming machine identification to use known techniques to yield the predictable result to improve record keeping and enable notifications to the players across a network during the auction bidding process (see Fiden, 0049-0050, 0053-0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the player indication comprises an electronic gaming machine identification.
Regarding claim 12, Fiden discloses a gaming system comprising: a processor (see Fiden, CPU 200 of Fig. 2, 0032); and a memory device storing a plurality of instructions that, when executed by the processor (see Fiden, memory 202 of Fig. 2, 0032), cause the processor to: 
cause a display, by display devices of the electronic gaming machines, of information in service windows displayed by the display devices, the information associated with a bonus game that can be bid on during a bonus game bidding sequence (see Fiden, Fig. 6-8; 0049-0050), 
cause a display, by the display devices, of bidding information in the service windows displayed by the display devices, the bidding information comprising a plurality of player indications for a plurality of bidding player for the bonus game, a plurality of amounts of a plurality of player bids by the plurality of bidding players for the bonus game, and bidding time remaining for the bonus game bidding sequence (see Fiden, auction screen 700 and timer 706 of Fig. 7, 0050-0051);
cause a display, by the display devices, of winning bidding information in the service windows displayed by the display devices, the winning bidding information comprising an indication of an amount of a winning bid for the bonus game transferred to a player account of a selling player of the bonus game (see Fiden, Fig. 7-9, 0050-0053, wherein congratulatory screen 800 shows the winning auction amount to be deducted as well as a play button to begin playing the won bonus game; wherein the server displays a congratulatory screen 900 for the player who sold the bonus game).  
Furthermore, Fiden teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one of ordinary skill in the art at the time of the invention to display the information comprising a minimum amount of bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game since it would only depend on the intended use of the system and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ 2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of awards associated with a bonus game does not alter the functional relationship of the bonus game used in a bonus game bidding sequence.  Mere support by the substrate for the printed matter is not the kind of functional of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., the information comprising a minimum amount of bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game) and the substrate (e.g., display device of a bonus game associated with a bonus game bidding sequence).  Moreover, Fiden discloses an amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence it is silent with respect to a verified amount of a player bid.
Preisach teach a casino gaming exchange market for sale or auction of game awards and items (see Preisach, Fig. 9-10, 0439, 0441).  Specifically, Preisach teach a process to receive a player indication for a bidding player, a verified amount of a player bid by the bidding player (see Preisach, step 1116 and 1118 of Fig. 11, 0442, wherein the monitoring whether the account falls below the specified amount  and withdraw the offer is analogous to a verification of the bid).  One would have been motivated to incorporate the teachings of Preisach to use known techniques to yield the predictable result of providing an escrow to ensure that the parties will be able to complete the transaction.  Therefore, it would have been obvious to one of ordinary in the art at the time of filing the application to have a plurality of verified amounts of a plurality of player bids by the plurality of bidding players.
Regarding claim 15, Fiden discloses a method of operating a gaming system, said method comprising: causing a display, by display devices of the electronic gaming machines, of information in service windows displayed by the display devices, the information associated with a bonus game that can be bid on during a bonus game bidding sequence (see Fiden, Fig. 6-8; 0049-0050), 
causing a display, by the display devices, of bidding information in the service windows displayed by the display devices, the bidding information comprising a player indication for a bidding player, an amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence, and bidding time remaining for the bonus game bidding sequence (see Fiden, auction screen 700 and timer 706 of Fig. 7, 0050-0051);
causing a display, by the display devices, of winning bidding information in the service windows displayed by the display devices, the winning bidding information comprising an indication of a winning bidding player for the bonus game and a winning bid amount of a winning player bid transferred from a player bidding funds account of the winning bidding player to a player account of a selling player of the bonus game (see Fiden, Fig. 7-9, 0050-0053, wherein congratulatory screen 800 shows the winning auction amount to be deducted as well as a play button to begin playing the won bonus game; wherein the server displays a congratulatory screen 900 for the player who sold the bonus game).  
Furthermore, Fiden teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one of ordinary skill in the art at the time of the invention to display the information comprising a minimum amount of bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game since it would only depend on the intended use of the system and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ 2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of awards associated with a bonus game does not alter the functional relationship of the bonus game used in a bonus game bidding sequence.  Mere support by the substrate for the printed matter is not the kind of functional of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., the information comprising a minimum amount of bonus award for the bonus game, a maximum amount of the bonus award for the bonus game, and an average expected bonus award for the bonus game) and the substrate (e.g., display device of a bonus game associated with a bonus game bidding sequence).  Moreover, although Fiden discloses an amount of a player bid by the bidding player for the bonus game during the bonus game bidding sequence it is silent with respect to a verified amount of a player bid.
Preisach teach a casino gaming exchange market for sale or auction of game awards and items (see Preisach, Fig. 9-10, 0439, 0441).  Specifically, Preisach teach a process to receive a player indication for a bidding player, a verified amount of a player bid by the bidding player (see Preisach, step 1116 and 1118 of Fig. 11, 0442, wherein the monitoring whether the account falls below the specified amount  and withdraw the offer is analogous to a verification of the bid).  One would have been motivated to incorporate the teachings of Preisach to use known techniques to yield the predictable result of providing an escrow to ensure that the parties will be able to complete the transaction.  Therefore, it would have been obvious to one of ordinary in the art at the time of filing the application to have a verified amount of a player bid by the bidding player.
Regarding claim 18, the combination of Fiden and Preisach teach the method of claim 15, which comprises causing a display, by the display devices, of information regarding a term for the sale of the bonus game in the service windows displayed by the display devices (see Fiden, Fig. 7-9, 0050-0057).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiden and Preisach as applied to claims 1 and 15 above, and further in view of Yoshikawa et al (US 2012/0309487 A1).
Regarding claims 10 and 20, the combination of Fiden and Preisach teach the gaming system of claim 1 and the method of claim 15.  Fiden further teach wherein the plurality of instructions, when executed by the processor, cause the processor to communicate data that results in a display, by the display devices of the electronic gaming machines, of bonus award information in the service windows displayed by the display devices (see Fiden, Fig. 7-9, 0049-0053). However, the combination does is silent as to wherein the bonus award information comprising an amount of the bonus award for the bonus game after the bonus game has been played.
Yoshikawa teaches a display device wherein the bonus award information comprises an amount of the bonus award for the bonus game after the bonus game has been played (see Yoshikawa, Fig. 9-10, 0108-0109, 0138).  One would have been motivated to display the amount of the bonus award for the bonus game to yield the predictable result to increase player excitement.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the bonus award information comprises an amount of the bonus award for the bonus game after the bonus game has been played.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715